NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL ANGEL DE LOERA-GARCIA,                   No.    15-73801

                Petitioner,                     Agency No. A076-342-000

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Miguel Angel De Loera-Garcia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, and review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, including claims of due process violations due to ineffective

assistance. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We

deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Loera-Garcia’s motion to

reopen based on ineffective assistance of counsel, where Loera-Garcia failed to

establish prejudice resulting from his prior attorney’s alleged ineffective

assistance. See id. at 793-94 (to prevail on an ineffective assistance of counsel

claim, a petitioner must demonstrate that counsel’s performance may have affected

the outcome of the proceedings).

      We lack jurisdiction to review the BIA’s discretionary decision not to reopen

proceedings sua sponte, and Loera-Garcia does not raise a claim of error

underlying the sua sponte determination that would invoke our jurisdiction. See

Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

      In light of this disposition, we do not reach Loera-Garcia’s remaining

contentions regarding whether prior counsel erred, and the necessity of complying

with the requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    15-73801